Freedman, J.,
dissents in part as follows: I respectfully dissent and would modify the decision below as follows. I agree that the wife is not entitled to summary judgment declaring the parties’ prenuptial agreement dated November 1, 1995 void as unconscionable with respect to either the property division or maintenance waiver, but would find that the conscionability of the property division or equitable distribution waiver, as well as that of the maintenance waiver, should be explored at a hearing.
The agreement, entered into 15 years earlier, less than two weeks before the marriage, provided that the parties waive any claim to maintenance in the event of divorce and that all property acquired by either party before or during the marriage shall remain the separate property of that party except for gifts or jewelry or family heirlooms given by one party to the other, which must be returned to the gifting party in the event of divorce. Prior to the signing of the prenuptial agreement, the *556husband retained counsel for the wife who advised the wife that the agreement was completely unfair and that she should not sign it.
Defendant signed the prenuptial agreement despite the fact that she had not worked for two years prior to the marriage; that she had dropped out of high school in Guayana (but later obtained a GED); that her future husband was a lawyer; that her only assets were $2,500 other than jewelry plaintiff had given her; that plaintiff husband’s assets were in excess of $900,000; and that counsel advised against signing the agreement.
The parties now have two children ages 7 and 14. The husband owns the apartment that he purchased during the marriage for $900,000 but may be worth $3,000,000 (with no mortgage). His net worth statement lists bank, investment and retirement accounts in his name valued at approximately $1,745,000. The evidence shows that, despite their 15-year marriage, under the agreement, plaintiff would be entitled to retain property valued at about $4,600,000, while defendant would have no other assets than an IRA account valued at approximately $30,550. She claims that given that she is now 50 years old and that plaintiff had thwarted her efforts to get a college education and pursue a career during the marriage, the waiver provisions are unconscionable. Plaintiff, however, contends that defendant chose not to get a college degree or pursue a career, and that, while he supported her various business projects, the projects failed or she would quit after losing interest.
The motion court held that Domestic Relations Law § 236 (B) (3) permits parties to make agreements before, after or during marriage concerning property division and spousal maintenance, but that maintenance provisions are subject to General Obligations Law § 5-311, which prohibits waivers of maintenance where the spouse is in danger of becoming a public charge. Additionally, Domestic Relations Law § 236 (B) (3) requires that the terms of maintenance provisions be “fair and reasonable at the time of the making of the agreement and . . . not unconscionable at the time of entry of final judgment.” With respect to property division provisions of an agreement, the court noted that they are void as unconscionable if they are unconscionable on their face. The court then determined that defendant wife failed to show that there was any “inequitable conduct or other infirmity” on the plaintiffs part inducing her to sign the agreement, and she signed it willingly in spite of her lawyer’s contrary advice. The court found that the property division aspects *557of the agreement, “while perhaps improvident for the [w]ife, are not unconscionable.” With respect to spousal support, the court found that the wife’s waiver of maintenance was fair and reasonable at the time of execution, but that it was less clear whether it is unconscionable under the present circumstances, in part because the parties have two children and the child support award had not yet been determined. The court denied defendant’s request for summary judgment voiding the agreement and deferred determination of unconscionability with reference to the maintenance waiver to a hearing at which time the issue of the 50-year old wife’s failure to work outside the home or pursue an education would be relevant.
The court, in effect, granted summary judgment to plaintiff with respect to the property allocation which included return of all jewelry and heirlooms that he gave defendant before and during the marriage. However, it did not decide the maintenance issue based on the unconscionability provision of Domestic Relations Law § 236 (B) (3) (3) and the danger of becoming a public charge provision of General Obligations Law § 5-311.
Although the parties fully disclosed their respective assets and net worth, and the agreement was reviewed by independent counsel, who defendant admits had told her that the agreement was “completely unfair” and advised against signing it (Strong v Dubin, 48 AD3d 232 [2008]; Cron v Cron, 8 AD3d 186 [2004], lv dismissed 7 NY3d 864 [2006], lv denied 10 NY3d 703 [2008]), the court should still look at the impact of the agreement at the time of its implementation (Cron at 186-187; see also Bloomfield v Bloomfield, 97 NY2d 188, 194 [2001]). Defendant’s claim that she believed that there would be no wedding if she did not sign the agreement, that the wedding was only two weeks away and that wedding plans had been made, may have been insufficient to demonstrate duress (see Colello v Colello, 9 AD3d 855, 858 [2004]). However, where, as here, application of the provision would result in plaintiff retaining essentially all the property acquired before and during the marriage and thus appears “manifestly unfair to a spouse because of the other’s overreaching,” the court should make sure it does not contain an unconscionable bargain that “no [person] in his [or her] senses and not under delusion would make” (Christian v Christian, 42 NY2d 63, 72, 71 [1977] [internal quotation marks omitted]; see Bloomfield, 97 NY2d at 194; McCaughey v McCaughey, 205 AD2d 330, 331 [1994]).